Exhibit 10.2

 

EXECUTION COPY

 

GUARANTY

 

This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
the 23rd day of March, 2011 by Bunge Limited, a company incorporated under the
laws of Bermuda (together with any successors or assigns permitted hereunder,
“BL” or “Guarantor”) to ABN AMRO Bank N.V. (“ABN AMRO”), in its capacity as the
facility agent (together with its successors and assigns, the “Agent”) under the
U.S.$1,750,000,000 Facility Agreement, dated March 23, 2011 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Facility Agreement”), among Bunge Finance Europe B.V., a
company incorporated under the laws of The Netherlands (“BFE”), ABN AMRO, BNP
Paribas, Crédit Agricole Corporate and Investment Bank, ING Bank N.V., The Royal
Bank of Scotland plc, Standard Chartered Bank, UniCredit Bank AG, New York
Branch, SG Americas Securities LLC, Natixis, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. (trading as Rabobank International) and Lloyds
TSB Bank plc, as mandated lead arrangers and bookrunners (collectively, the
“Arrangers”), the financial institutions from time to time party thereto (each a
“Lender” and collectively, the “Lenders”) and the Agent, for the benefit of the
Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Facility Agreement the Lenders have agreed to make
revolving loans (the “Loans”) to BFE from time to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Facility Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.           Definitions.

 

(a)           For all purposes of this Guaranty, except as otherwise expressly
provided in Annex A hereto or unless the context otherwise requires, capitalized
terms used herein shall have the meanings assigned to such terms in the Facility
Agreement.

 

(b)           Notwithstanding any other provision contained herein or in the
other Finance Documents, all terms of an accounting or financial nature used
herein and in the other Finance Documents shall be construed, and all
computations of amounts and ratios referred to herein and in the other Finance
Documents shall be made, and prepared:

 

(i)            in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 below (and all defined terms used in the definition of
any accounting term used in Section 8.2 below) shall have the meaning given to
such

 

--------------------------------------------------------------------------------


 

terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 7(a) below.  In the event of any change after the date
hereof in GAAP, and if such change would affect the computation of any of the
financial covenants set forth in Section 8.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Guaranty
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Guarantor’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and

 

(ii)           without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of BFE, the Guarantor or any of their Subsidiaries at “fair value”,
as defined therein.

 

Section 2.           Guaranty.  Subject to the terms and conditions of this
Guaranty, the Guarantor hereby unconditionally and irrevocably guarantees
(collectively, the “Guaranty Obligations”) (a) the prompt and punctual payment
of all amounts due and owing (whether at the stated maturity, by acceleration,
or otherwise) in respect of Loans made by the Lenders to BFE under the Facility
Agreement and the other Finance Documents and (b) all fees, expenses and
indemnifications of the Lenders and the Agent owed by BFE under the Facility
Agreement and the other Finance Documents, in any case described in (a) or
(b) above whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred.  This Guaranty is a guaranty of
payment and not of collection.  All payments by the Guarantor under this
Guaranty shall be made in Dollars, and (i) with respect to Loans, shall be made
to the Agent for disbursement pro rata to the Lenders in accordance with the
proportion that each Lender’s respective Commitment bears to the Total
Commitments (each such proportion constituting the respective Lender’s
“Aggregate Exposure Percentage”), (ii) with respect to fees, expenses and
indemnifications owed to the Lenders, shall be made to the Agent for
disbursement pro rata to the Lenders in accordance with their respective
Aggregate Exposure Percentages and (iii) with respect to fees, expenses and
indemnifications owed to the Agent, shall be made to the Agent.  This Guaranty
shall remain in full force and effect until the Guaranty Obligations are paid in
full and the Commitments are terminated, notwithstanding that from time to time
prior thereto BFE may be free from any payment obligations under the Finance
Documents.

 

Section 3.           Guaranty Absolute.  The Guarantor guarantees that the
Guaranty Obligations will be paid, regardless of any applicable law, regulation
or order now or hereinafter in effect in any jurisdiction affecting any of such
terms or the rights of the Agent or any Lender with respect thereto.  The
liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:

 

2

--------------------------------------------------------------------------------


 

(a)           Any lack of validity or enforceability of or defect or deficiency
in the Facility Agreement, any Transaction Document or other Finance Document or
any other agreement or instrument executed in connection with or pursuant
thereto;

 

(b)           Any change in the time, manner, terms or place of payment of, or
in any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Facility Agreement,
any Transaction Document or other Finance Document or any other agreement or
instrument relating thereto or executed in connection therewith or pursuant
thereto;

 

(c)           Any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;

 

(d)           The failure of the Agent or a Lender to assert any claim or demand
or to enforce any right or remedy against BFE or any other Person hereunder or
under the Facility Agreement or any Transaction Document or other Finance
Document;

 

(e)           Any failure by BFE in the performance of any obligation with
respect to the Facility Agreement or any other Finance Document;

 

(f)            Any change in the corporate existence, structure or ownership of
BFE, or any insolvency, bankruptcy reorganization or other similar proceeding
affecting BFE or its assets or resulting release or discharge of any of the
Guaranty Obligations;

 

(g)           Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, BFE or any other Person
(including any other guarantor) that is a party to any document or instrument
executed in respect of the Guaranty Obligations;

 

(h)           Any limitation of BFE’s obligations pursuant to subsection
20.1(b) of the Facility Agreement; or

 

(i)            Any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any term of any Guaranty Obligations or the Agent’s or
the Lender’s rights with respect thereto, including, without limitation: (A) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of a currency other than Dollars for
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice; or (B) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval

 

3

--------------------------------------------------------------------------------


 

of payments on, any indebtedness in such jurisdiction; or (C) any expropriation,
confiscation, nationalization or requisition by such country or any Governmental
Authority that directly or indirectly deprives BFE of any assets or their use or
of the ability to operate its business or a material part thereof; or (D) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (A), (B) or (C) above (in each of the
cases contemplated in clauses (A) through (D) above, to the extent occurring or
existing on or at any time after the date of this Guaranty).

 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BFE, any repayment by BFE to the Agent or the
Lenders (in each case, other than the full and final payment of all of the
Guaranty Obligations), the allocation by the Agent or the Lenders of any
repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefor,
the release of any guarantor, surety or other Person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to BFE.

 

Section 4.           Waiver.  The Guarantor hereby waives (a) promptness,
diligence, notice of acceptance, presentment, demand, protest, notice of protest
and dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Agent or the Lenders
protect, secure, perfect or insure any security interest or Lien on any property
subject thereto or exhaust any right or take any action against BFE or any other
Person or entity or any collateral or that BFE or any other Person or entity be
joined in any action hereunder, (c) the defense of the statute of limitations in
any action under this Guaranty or for the collection or performance of the
Guaranty Obligations, (d) any defense arising by reason of any lack of corporate
authority, (e) any defense based upon any guaranteed party’s errors or omissions
in the administration of the Guaranty Obligations except to the extent that any
error or omission is caused by such guaranteed party’s bad faith, gross
negligence or willful misconduct, (f) any rights to set-offs and counterclaims
and (g) any defense based upon an election of remedies which destroys or impairs
the subrogation rights of the Guarantor or the right of the Guarantor to proceed
against BFE or any other obligor of the Guaranty Obligations for reimbursement. 
All dealings between BFE or the Guarantor, on the one hand, and the Agent and
the Lenders, on the other hand, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty.  Should the Agent seek
to enforce the obligations of the Guarantor hereunder by action in any court,
the Guarantor waives any necessity, substantive or procedural, that a judgment
previously be rendered against BFE or any other Person, or that any action be
brought against BFE or any other Person, or that BFE or any other Person should
be joined in such cause.  Such waiver shall be without prejudice to the Agent at
its option to proceed against BFE or any other Person, whether by separate
action or by joinder.  The Guarantor further expressly waives each and every
right to which it may be entitled by virtue of the suretyship law of the State
of New York or any other applicable jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Section 5.           Several Obligations.  The obligations of the Guarantor
hereunder are separate and apart from BFE or any other Person (other than the
Guarantor), and are primary obligations concerning which the Guarantor is the
principal obligor.  The Guarantor agrees that this Guaranty shall not be
discharged except by payment in full of the Guaranty Obligations, termination of
the Commitments and complete performance of the obligations of the Guarantor
hereunder. The obligations of the Guarantor hereunder shall not be affected in
any way by the release or discharge of BFE from the performance of any of the
Guaranty Obligations, whether occurring by reason of law or any other cause,
whether similar or dissimilar to the foregoing.

 

Section 6.           Subrogation Rights.  If any amount shall be paid to the
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Agent and shall forthwith be paid to the Agent to be
applied to the Guaranty Obligations as specified in the Finance Documents.  If
(a) the Guarantor makes a payment to the Agent of all or any part of the
Guaranty Obligations and (b) all the Guaranty Obligations have been paid in full
and the Commitments have terminated, the Agent will, at the Guarantor’s request,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty of any kind whatsoever, necessary to evidence
the transfer by subrogation to the Guarantor of any interest in the Guaranty
Obligations resulting from such payment by the Guarantor.  The Guarantor hereby
agrees that it shall have no rights of subrogation with respect to amounts due
to the Agent or the Lenders until such time as all obligations of BFE to the
Lenders and the Agent have been paid in full, the Commitments have been
terminated and the Facility Agreement has been terminated.

 

Section 7.           Representations and Warranties.  The Guarantor hereby
represents and warrants as follows:

 

(a)           Financial Condition.

 

(i)            The consolidated balance sheet of the Guarantor and its
consolidated Subsidiaries as at December 31, 2010 and the related consolidated
statements of income for the fiscal year ended on such date, reported on by the
Guarantor’s independent public accountants, copies of which have heretofore been
furnished to the Agent, are complete and correct, in all material respects, and
present fairly the financial condition of the Guarantor and its consolidated
Subsidiaries as at such date, and the results of operations for the fiscal year
then ended.  Such financial statements, including any related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).

 

(ii)           Except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate

 

5

--------------------------------------------------------------------------------


 

or foreign currency swap or exchange transaction, which is not reflected in the
foregoing statements or in the notes thereto, except for guarantees, indemnities
or similar obligations of the Guarantor or a consolidated Subsidiary supporting
obligations of one Subsidiary to another Subsidiary.

 

(iii)          During the period from December 31, 2010 to and including the
date hereof, except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries has sold, transferred or otherwise
disposed of any material part of its business or property, nor has it purchased
or otherwise acquired any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Guarantor and its consolidated Subsidiaries at December 31, 2010.

 

(b)           No Change.  Since December 31, 2010, except as disclosed in
Schedule I hereof, there has been no development or event which has had or
could, in the Guarantor’s good faith reasonable judgment, reasonably be expected
to have a Material Adverse Effect.

 

(c)           Corporate Existence; Compliance with Law.  The Guarantor and each
of its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so duly
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iv) is in compliance with all Requirements of Law and Contractual
Obligations, except any non-compliance which could not reasonably be expected to
have a Material Adverse Effect.

 

(d)           Corporate Power; Authorization; Enforceable Obligations.  The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Finance Documents and Transaction Documents to which such Person is a
party and to borrow thereunder and has taken all necessary corporate action to
authorize (i) the borrowings on the terms and conditions of the Finance
Documents and Transaction Documents to which such Person is a party, (ii) the
execution, delivery and performance of this Guaranty and each of the other
Finance Documents and Transaction Documents to which such Person is a party and
(iii) the remittance of payments of all amounts payable hereunder and
thereunder.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings under the Finance Documents or Transaction
Documents, the remittance of payments in accordance with the terms hereof and
thereof or with the execution, delivery, performance, validity or enforceability
of this Guaranty and each of

 

6

--------------------------------------------------------------------------------


 

the other Finance Documents and Transaction Documents.  This Guaranty and each
of the other Finance Documents and Transaction Documents to which the Guarantor
and/or any of its Subsidiaries are a party have been duly executed and delivered
on behalf of the Guarantor and each of such Subsidiaries.  Each of this Guaranty
and each of the other Finance Documents and Transaction Documents to which the
Guarantor and/or any of its Subsidiaries are a party constitutes a legal, valid
and binding obligation of the Guarantor and each of such Subsidiaries
enforceable against the Guarantor and each of such Subsidiaries in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law).

 

(e)           No Legal Bar.  The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Finance Documents and Transaction Documents to which each such entity is a
party, the borrowings thereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation to which the Guarantor
or any of its Subsidiaries are a party or by which it or they are bound and will
not result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.

 

(f)            No Material Litigation.  Except as disclosed in Schedule VI
attached hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to this
Guaranty or the other Finance Documents or Transaction Documents or any of the
transactions contemplated hereby or (b) which could reasonably be expected to
have a Material Adverse Effect.

 

(g)           Ownership of Property; Liens.  The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien, other than a Lien that secures Permitted
Secured Indebtedness.

 

(h)           Environmental Matters.  The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule II
attached hereto, (i) Hazardous Materials have not at any time been generated,
used, treated or stored on, released or disposed of on, or transported to or
from, any property owned, leased, used, operated or occupied by the

 

7

--------------------------------------------------------------------------------


 

Guarantor or any of its Subsidiaries or, to the best of the Guarantor’s
knowledge, any property adjoining or in the vicinity of any such property except
in compliance with all applicable Environmental Laws other than where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) there are no past, pending or threatened (in writing)
Environmental Claims against the Guarantor or any of its Subsidiaries or any
property owned, leased, used, operated or occupied by the Guarantor or any of
its Subsidiaries that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  The operations of the Guarantor and
its Subsidiaries are in compliance in all material respects with all terms and
conditions of the required permits, licenses, certificates, registrations and
authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(i)            No Default.  Except with respect to the Indebtedness set forth on
Schedule III attached hereto, neither the Guarantor nor any of its Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect.  No Series 2003-1
Early Amortization Event, Potential Series 2003-1 Early Amortization Event or
Event of Default has occurred and is continuing.

 

(j)            Taxes.  Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries (as the case may be) of the other Finance Documents and Transaction
Documents to which they are a party and all payments of principal, interest,
fees and other amounts hereunder and thereunder are exempt from all income or
withholding taxes, stamp taxes, charges or contributions of Bermuda or any
political subdivision or taxing authority thereof, irrespective of the fact that
the Agent or any of the Lenders may have a representative office or subsidiary
in Bermuda.  Except as otherwise provided herein or therein, the Guarantor is
validly obligated to make all payments due under this Guaranty and each of its
Subsidiaries is validly obligated to make all payments due under the other
Finance Documents and Transaction Documents free and clear of any such tax,
withholding or charge so that the Agent and the Lenders shall receive the
amounts due as if no such tax, withholding or charge had been imposed.

 

(k)           Pari Passu Status.  The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least pari
passu (in priority of payment) with all other unsecured, unsubordinated
Indebtedness (other than any such Indebtedness that is preferred by mandatory
provision of law) of the Guarantor.

 

(l)            Purpose of Loans.  The proceeds of the Loans under the Facility
Agreement shall be used by BFE solely to either (i) make advances under the
Series 2003-1 VFC, (ii) repay Permitted Indebtedness outstanding from time to
time or (iii) pay

 

8

--------------------------------------------------------------------------------


 

expenses incurred in connection with the Facility Agreement and any Pari Passu
Indebtedness.  Notwithstanding the foregoing, any other use of the proceeds of
the Loans under the Facility Agreement shall not affect the obligations of the
Guarantor hereunder.

 

(m)          Information.  All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Agent or any Lender by or
on behalf of the Guarantor in connection with the transactions contemplated
hereby and the other Finance Documents and Transaction Documents is complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.

 

(n)           Designated Obligors.  On the date hereof, BL directly or
indirectly owns the percentage of the voting stock of each Designated Obligor
(other than BL) set forth on Schedule IV attached hereto.

 

(o)           Restrictions on Designated Obligors.  There is no legal or
regulatory restriction on the ability of any Designated Obligor to pay dividends
to the Guarantor out of earnings at such times as such Designated Obligor is not
deemed to be insolvent pursuant to the laws of its jurisdiction of incorporation
nor any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars or Euros.

 

(p)           Federal Regulations.  No part of the proceeds of any advances
under the Investor Certificates will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.  Notwithstanding
the foregoing, any use of advances under the Investor Certificates as so
described in this subsection shall not affect the obligations of the Guarantor
hereunder.

 

(q)           Investment Company Act.  The Guarantor is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

(r)            Solvency.  The Guarantor is, individually and together with its
Subsidiaries, Solvent.

 

(s)           Consideration.  The Guarantor has received, or will receive,
direct or indirect benefit from the making of this Guaranty.  The Guarantor has,
independently

 

9

--------------------------------------------------------------------------------


 

and without reliance upon the Agent or any Lender and based on such documents
and information it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty.

 

(t)            Security Interest.

 

(i)            All filings and other acts (including but not limited to the acts
required by subsection 2.01(b) of the Sale Agreement and subsection 2.01(b) of
the Pooling Agreement and notifying related Obligors of the assignment of a
Purchased Loan, except to the extent that the relevant UCC and other similar
laws (to the extent applicable) permit a Seller (or Bunge Funding, Inc. or its
assignees) to provide such notification subsequent to the applicable Loan
Purchase Date without materially impairing the Trust’s ownership or security
interest in the Trust Assets and without incurring material expenses in
connection with such notification) necessary or advisable under the relevant UCC
or under other applicable laws of jurisdictions outside the United States (to
the extent applicable) shall have been made or performed in order to grant the
Trust (for the benefit of each holder of Investor Certificates) a full legal and
beneficial ownership or first priority perfected security interest in respect of
all Purchased Loans.

 

(ii)           BFE is the lawful owner of, and has good and marketable title to,
the Series 2003-1 VFC, free and clear of all Liens.

 

(u)           Anti-Terrorism Laws.

 

(i)            To the best of the knowledge of the Responsible Officers of the
Guarantor, neither the Guarantor nor any of its Subsidiaries: (A) is, or is
controlled by, a Restricted Party, (B) has received funds or other property from
a Restricted Party in violation of any Anti-Terrorism Law, or (C) is in breach
of, or is the subject of any action or investigation under, any Anti-Terrorism
Law.

 

(ii)           To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor and each of its Subsidiaries has taken reasonable
measures to comply with the Anti-Terrorism Laws.

 

(v)           Effectiveness of Transaction Documents. The Transaction Documents
are in full force and effect.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof, the date of each
Utilisation Request by BFE and each Utilisation Date under the Facility
Agreement, on and as of all such dates.

 

10

--------------------------------------------------------------------------------


 

Section 8.               Covenants.

 

8.1           Affirmative Covenants.  The Guarantor hereby agrees that, so long
as (i) any Loan remains outstanding and unpaid or any other amount is owing to
the Agent or any Lender under the Facility Agreement or (ii) the Commitments
have not been terminated:

 

(a)           Financial Statements.  The Guarantor shall furnish to the Agent
(who shall furnish a copy to each Lender):

 

(i)            promptly after each annual meeting of the Guarantor, but in any
event within one hundred and twenty (120) days after the end of each fiscal year
of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Agent;

 

(ii)           as soon as available, but in any event not later than sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Guarantor, the unaudited consolidated balance sheet of the Guarantor as at
the end of such quarter and the related unaudited consolidated statement of
income for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, each in the form reasonably acceptable to the Agent, certified by
the chief financial officer of the Guarantor; and

 

(iii)          such additional financial and other information as the Agent (at
the request of any Lender or otherwise) may from time to time reasonably
request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if (x) such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources and (y) the Guarantor provides notice to the Agent of the public
availability of such statements.

 

(b)           Quarterly Compliance Certificates.  The Guarantor shall, within
sixty (60) days after the end of each of the first three fiscal quarters of each

 

11

--------------------------------------------------------------------------------


 

fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Agent its certificate signed by its chief financial
officer, treasurer or controller stating that, to the best of such officer’s
knowledge, during such period each of the Guarantor and BFE has observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in this Guaranty and the other Finance Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2003-1 Early Amortization Event, Potential Series 2003-1 Early
Amortization Event or Event of Default except as specified in such certificate
and showing in reasonable detail the calculations evidencing compliance with the
covenants in subsection 8.2(a).

 

(c)           Conduct of Business and Maintenance of Existence.  The Guarantor
shall, and shall cause each of the Designated Obligors to: (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.

 

(d)           Compliance with Laws and Contractual Obligations; Authorization. 
The Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this Guaranty
and the other Finance Documents and Transaction Documents.

 

(e)           Maintenance of Property; Insurance.  The Guarantor shall, and
shall cause each of its Subsidiaries to, keep all property useful and necessary
in its business in good working order and condition, except where failure to do
so would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.

 

(f)            Inspection of Property; Books and Records.  The Guarantor shall,
and shall cause each of the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the Agent

 

12

--------------------------------------------------------------------------------


 

and each Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any time and as often as may
reasonably be desired, provided that the Agent and each Lender has given
reasonable prior written notice and the Agent and each Lender has executed a
confidentiality agreement reasonably satisfactory to the Guarantor.

 

(g)           Notices.  The Guarantor shall give notice to the Agent promptly
after becoming aware of the same, of (i) the occurrence of any Series 2003-1
Early Amortization Event, Potential Series 2003-1 Early Amortization Event or
Default, including any steps taken to remedy or mitigate the effect of such
default; (ii) any changes in taxes, duties or other fees of Bermuda or any
political subdivision or taxing authority thereof or any change in any laws of
Bermuda, in each case, that may affect any payment due under this Guaranty or
the other Finance Documents and Transaction Documents; (iii) any change in such
Guarantor’s, BLFC’s or the Bunge Master Trust’s public or private rating by S&P
or Moody’s; and (iv) any development or event which has had, or which the
Guarantor in its good faith judgment believes will have, a Material Adverse
Effect.

 

(h)           Pari Passu Obligations.  The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.

 

(i)            Maintenance of Designated Obligors.  The Guarantor will not and
will not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2003-1 Early Amortization Event, Potential
Series 2003-1 Early Amortization Event or Event of Default and either (i) such
conveyance, sale, transfer or disposition is among the Guarantor and its
Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net proceeds
of such stock conveyance, sale, transfer or disposition to repay in full the
aggregate principal and interest due and owing with respect to all Intercompany
Loans outstanding as to which the Designated Obligor is the Obligor and (B) to
the extent such net proceeds exceed the amounts required to be paid pursuant to
clause (A), the Guarantor or such Subsidiary either (1) reinvests or enters into
a contract to reinvest all such excess net proceeds in productive replacement
fixed assets of a kind then used or usable in the business of the Guarantor or
any of its Subsidiaries or (2) uses such excess net proceeds to make payments on
the Guarantor’s or its Subsidiaries’ other Indebtedness.

 

13

--------------------------------------------------------------------------------


 

(j)            Payment of Taxes.  The Guarantor shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and similar governmental charges imposed on
it, its incomes, profits or properties, except where (i) the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves to the extent required by GAAP with respect thereto have been
provided on the books of the Guarantor or (ii) the nonpayment of all such taxes,
assessments and charges in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

 

(k)           Environmental Laws.  Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
Guarantor) with respect thereto in accordance with GAAP.  Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation.  Unless its failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall,
and shall cause each of its Subsidiaries to, promptly undertake and diligently
pursue to completion any investigation, study, sampling and testing, as well as
any cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.

 

(l)            ERISA.  The Guarantor shall give notice to the Agent:

 

(i)            ERISA Events.  Promptly and in any event within ten (10) days
after the Guarantor or any of its ERISA Affiliates knows or

 

14

--------------------------------------------------------------------------------


 

has reason to know that any ERISA Event has occurred, a statement of the chief
financial officer of the Guarantor or such ERISA Affiliate describing such ERISA
Event and the action, if any, that the Guarantor or such ERISA Affiliate has
taken and proposes to take with respect thereto;

 

(ii)           Plan Terminations.  Promptly and in any event within two
(2) Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan; and

 

(iii)          Multiemployer Plan Notices.  Promptly and in any event within
five (5) Business Days after receipt thereof by the Guarantor or any of its
ERISA Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Guarantor or any of its ERISA Affiliates in
connection with any event described in clause (A) or (B) above.

 

(iv)          Additional Multiemployer Plan Notices.  Promptly and in any event
within five (5) Business Days after receipt thereof by the Guarantor or any of
its ERISA Affiliates, copies of (A) any documents described in Section 101(k) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan, and (B) any notices described in Section 101(1) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan; provided, that if the Guarantor or the applicable
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the request
of the Agent, which request shall not be more frequent than once during any
twelve (12) month period, the Guarantor or applicable ERISA Affiliate shall
promptly make a request for such documents or notices and shall provide copies
of such documents and notices promptly and in any event within five (5) Business
Days after receipt thereof.

 

8.2           Negative Covenants.  The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Agent or any Lender under the Facility Agreement or (ii) the Commitments have
not been terminated:

 

(a)           the Guarantor shall not at any time permit:

 

15

--------------------------------------------------------------------------------


 

(i)            its Consolidated Net Worth (as calculated at the end of each
fiscal quarter of the Guarantor) to be less than U.S.$4,000,000,000 (to be
tested quarterly);

 

(ii)           the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0 (to be tested quarterly);

 

(iii)          the ratio of its total consolidated current assets to total
consolidated current liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor and as determined in accordance with GAAP, to be less
than 1.1 to 1.0 (to be tested quarterly); and

 

(iv)          the aggregate outstanding principal balance of all Secured
Indebtedness (excluding any Permitted Secured Indebtedness) incurred by the
Guarantor and its Subsidiaries to be greater than an amount equal to five
percent (5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries,
as calculated at the end of each fiscal quarter of the Guarantor and as
determined in accordance with GAAP (to be tested quarterly).

 

(b)           Limitation of Fundamental Changes.  The Guarantor shall not enter
into any transaction of merger, consolidation or amalgamation (other than any
merger or amalgamation of any Subsidiary with and into the Guarantor so long as
the Guarantor shall be the surviving, resulting, or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.

 

(c)           Restrictions on Dividends or Loans by Designated Obligors.  The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.

 

16

--------------------------------------------------------------------------------


 

(d)           Anti-Money Laundering.  The Guarantor will use commercially
reasonable efforts to ensure that no funds used to pay the obligations under the
Finance Documents are derived from any activity that would violate any
Anti-Terrorism Law.

 

8.3           Use of Websites.

 

(a)           The Guarantor may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Guarantor and the Agent (the “Designated Website”) by
notifying the Agent (i) of the address of the website together with any relevant
password specifications and (ii) that such information has been posted on the
website; provided, that in any event the Guarantor shall supply the Agent with
one copy in paper form of any information which is posted onto the website.

 

(b)           The Agent shall supply each Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Agent.

 

(c)           The Guarantor shall promptly upon becoming aware of its occurrence
notify the Agent if:

 

(i)            the Designated Website cannot be accessed due to technical
failure;

 

(ii)           the password specifications for the Designated Website change;

 

(iii)          any new information which is required to be provided under this
Guaranty is posted onto the Designated Website;

 

(iv)          any existing information which has been provided under this
Guaranty and posted onto the Designated Website is amended; or

 

(v)           the Guarantor becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Guarantor notifies the Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Agent is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

17

--------------------------------------------------------------------------------


 

Section 9.           Amendments.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Guarantor therefrom shall in
any event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor and the Agent who shall act following the receipt of the
consent of all of the Lenders.  Such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

Section 10.         Notices, Etc.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.

 

Section 11.         No Waiver; Remedies.  No failure on the part of the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 12.         Costs and Expenses.  The Guarantor agrees to pay, and cause
to be paid, on demand all costs and expenses actually incurred by the Agent in
connection with the enforcement of this Guaranty including, without limitation,
the fees and out-of-pocket expenses of outside counsel to the Agent with respect
thereto. The agreements of the Guarantor contained in this Section 12 shall
survive the payment of all other amounts owing hereunder or under any of the
other Guaranty Obligations.

 

Section 13.         Separability.  Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein.

 

Section 14.         Captions.  The captions in this Guaranty have been inserted
for convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.

 

18

--------------------------------------------------------------------------------


 

Section 15.         Successors and Assigns.  This Guaranty shall (a) be binding
upon the Guarantor and its successors and assigns and (b) inure to the benefit
of and be enforceable by the Agent and its successors, transferees and assigns;
provided, however, that any assignment by the Guarantor of its obligations
hereunder shall (i) be subject to the prior written consent of the Agent acting
on the instructions of all of the Lenders at their complete discretion, and
(ii) only be made to a one hundred percent (100%) owned Affiliate of the
Guarantor.

 

Section 16.         Limitation by Law.  All rights, remedies and powers provided
in this Guaranty may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Guaranty are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Guaranty invalid, unenforceable, in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.

 

Section 17.         Substitution of Guaranty.  Subject to the prior written
consent of the Agent acting on the instructions of all of the Lenders at their
complete discretion, the Guarantor shall, during the term of this Guaranty, be
permitted at its option to provide collateral to the Agent or another form of
credit support as a substitute for its obligations under this Guaranty.  The
Guarantor agrees to execute whatever security or credit support documents the
Agent reasonably requests in order to effectuate the provisions of this
Section 17.

 

Section 18.         GOVERNING LAW; FOREIGN PARTY PROVISIONS.

 

(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)           Consent to Jurisdiction.  The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Finance Documents and Transaction
Documents.  The Guarantor hereby irrevocably agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state or U.S. federal court.  The Guarantor also hereby irrevocably waives, to
the fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.

 

(c)           Appointment of Agent for Service of Process.  The Guarantor hereby
(i) irrevocably designates and appoints its chief financial officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606 (the “Authorized Agent”), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the

 

19

--------------------------------------------------------------------------------


 

Authorized Agent has accepted such designation and (ii) agrees that service of
process upon the Authorized Agent and written notice of said service to the
Guarantor mailed or delivered by a recognized international courier service
(with proof of delivery) to its Secretary or Assistant Secretary at its
registered office at 2 Church Street, Hamilton, Bermuda, shall be deemed in
every respect effective service of process upon the Guarantor in any such suit
or proceeding.  The Guarantor further agrees to take any and all action,
including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
the Authorized Agent in full force and effect so long as the Guaranty is in
existence.

 

(d)           Waiver of Immunities.  To the extent that the Guarantor or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of
sovereignty, from any legal action, suit or proceeding, from set-off or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, or from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Guaranty or any other Finance Documents and Transaction
Documents, the Guarantor hereby irrevocably and unconditionally, to the extent
permitted by applicable law, waives and agrees not to plead or claim any such
immunity and consents to such relief and enforcement.

 

(e)           Foreign Taxes.  Any payments by the Guarantor to the Agent
hereunder shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present and future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereinafter imposed, levied, collected, withheld or assessed by Bermuda or
any other jurisdiction in which the Guarantor has an office from which payment
is made or deemed to be made, excluding (i) any such tax imposed by reason of
the Agent, having some connection with any such jurisdiction other than its
participation as the Agent under the Finance Documents and Transaction
Documents, and (ii) any income or franchise tax on the overall net income of the
Agent imposed by the United States or by the State of New York or any political
subdivision of the United States or of the State of New York on the office of
the Agent through which it is acting in connection with this transaction (all
such non-excluded taxes, “Foreign Taxes”).  If the Guarantor is prevented by
operation of law or otherwise from paying, causing to be paid or remitting that
portion of amounts payable hereunder represented by Foreign Taxes withheld or
deducted, then amounts payable under this Guaranty shall, to the extent
permitted by law, be increased to such amount as is necessary to yield and remit
to the Agent an amount which, after deduction of all Foreign Taxes (including
all Foreign Taxes payable on such increased payments) equals the amount that
would have been payable if no Foreign Taxes applied.

 

20

--------------------------------------------------------------------------------


 

(f)            Judgment Currency.  The obligations of the Guarantor in respect
of any sum due to the Agent or any Lender hereunder or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Guarantor as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Applicable Creditor against such loss.  The obligations of the
Guarantor contained in this Section shall survive the termination of this
Guaranty and the Facility Agreement and the payment of all other amounts owing
hereunder and thereunder.

 

Section 19.        WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, ANY OTHER FINANCE DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.  THE GUARANTOR
ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND
(C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS
GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL ADVISERS AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS AFTER CONSULTATION WITH ITS LEGAL ADVISERS.  IN THE EVENT OF ANY LEGAL
PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER FINANCE DOCUMENT OR FOR ANY
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE FILED AS
EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY JURY.

 

Section 20.        Reinstatement.  This Guaranty shall be reinstated to the
extent of payments made to the Guarantor as reimbursement of amounts advanced by
the Guarantor hereunder.  The Guarantor agrees that this Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Agent upon the bankruptcy or
reorganization of BFE or any other Person.

 

Section 21.        ABN AMRO Conflict Waiver.  ABN AMRO acts as Agent and Lender
and may provide other services or facilities from time to time (the “ABN AMRO
Roles”).  The Guarantor hereto acknowledges and consents to any and all ABN AMRO
Roles, waives any objections it may have to any actual or potential conflict of
interest caused by ABN AMRO acting as Agent or as Lender hereunder and acting as
or maintaining any of the ABN AMRO

 

21

--------------------------------------------------------------------------------


 

Roles, and agrees that in connection with any ABN AMRO Role, ABN AMRO may take,
or refrain from taking, any action which it in its discretion deems appropriate.

 

Section 22.        Setoff.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default or a Series 2003-1 Early Amortization Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Guarantor or to any other Person, any such notice being hereby
expressly waived to the extent permitted by applicable law, to setoff and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender, to or for the credit or
the account of the Guarantor against and on account of the obligations and
liabilities of the Guarantor to such Lender, as applicable, under this Guaranty
or any other Finance Document, including, without limitation, all claims of any
nature or description arising out of or connected with this Guaranty or any
other Finance Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.

 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Finance Document upon its Loans in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Loans held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of Loans.

 

[Signature page follows.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

 

 

By:

/s/ Premchand Kannegenti

 

 

Name: Premchand Kannegenti

 

 

Title:   Treasurer

 

 

 

 

 

By:

/s/ Andrew J. Burke

 

 

Name: Andrew J. Burke

 

 

Title:   Chief Financial Officer

 

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Developments

 

None

 

SI-1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in the Guarantor’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010, which was filed on
March 1, 2011.

 

SII-1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

Name

 

Percentage Directly or Indirectly
Owned by BL

 

Bunge Limited

 

—

 

Bunge Global Markets Inc.

 

100

%

Bunge N.A. Holdings, Inc.

 

100

%

Bunge North America, Inc.

 

100

%

Koninklijke Bunge B.V.

 

100

%

Bunge Argentina S.A.

 

100

%

Bunge S.A.

 

100

%

Bunge Fertilizantes International Limited

 

100

%

Bunge Alimentos S.A.

 

100

%

Bunge Fertilizantes S.A. (Brazil)

 

100

%

Bunge International Commerce Ltd.

 

100

%

Bunge Finance B.V.

 

100

%

 

SIV-1

--------------------------------------------------------------------------------


 

Schedule V

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2010, which was filed on March 1, 2011.

 

SV-1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Litigation

 

This Schedule VI to the Guaranty hereby incorporates by reference all disclosure
related to legal proceedings set forth in the Guarantor’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010, which was filed on
March 1, 2011.

 

SVI-1

--------------------------------------------------------------------------------


 

ANNEX A

“ABN AMRO Roles”:  as defined in Section 21.

 

“Adjusted Capitalization”:  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”:  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.

 

“Aggregate Exposure Percentage”:  as defined in Section 2.

 

“Anti-Terrorism Law”:  means each of:

 

(a)                                  Executive Order No. 13224 of September 23,
2001 - Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism (the “Executive Order”);

 

(b)                                 the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (commonly known as the USA Patriot Act);

 

(c)                                  the Money Laundering Control Act of 1986,
Public Law 99-570;

 

(d)                                 the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq, the Trading with the Enemy Act, 50 U.S.C. App. §§
1 et seq, any Executive Order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury; and

 

(e)                                  any similar law enacted in the United
States of America subsequent to the date of this Guaranty.

 

“BFE”:  as defined in the preamble hereto.

 

“BL”:  Bunge Limited, a company organized under the laws of Bermuda, and its
successors and permitted assigns.

 

“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

 

A-1

--------------------------------------------------------------------------------


 

“Consolidated Net Worth”:  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“EDGAR”:  shall mean the Electronic Data-Gathering, Analysis and Retrieval
system, which performs automated collection, validation, indexing and forwarding
of submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.

 

“Environmental Claim”:  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

“Environmental Law”:  any and all federal, state, local or foreign laws, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.

 

“ERISA”:  shall mean the United States Employee Retirement Income Security Act
of 1974, as amended from time to time.

 

“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing

 

A-2

--------------------------------------------------------------------------------


 

of an application for a minimum funding waiver with respect to a Plan, or the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure by the Guarantor or any of its
ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Guarantor or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Guarantor or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA , or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (h) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code; or (i) the receipt by the Guarantor or any of its ERISA
Affiliates of a determination that a Multiemployer Plan is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA.

 

“Executive Order”:  as defined in the definition of Anti-Terrorism Law.

 

“Facility Agreement”:  as defined in the preamble hereto.

 

“Foreign Taxes”:  as defined in Section 18(e).

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Guarantor”:  BL.

 

“Guaranty”:  as defined in the preamble hereto.

 

“Guaranty Obligations”:  as defined in Section 2.

 

“Hazardous Materials”:  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any

 

A-3

--------------------------------------------------------------------------------


 

other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority having jurisdiction over the
Guarantor or its Subsidiaries and the manufacturing, trading or extraction of
which constitutes a material portion of the business of the Guarantor or any of
its Subsidiaries.

 

“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations either generally or under specific
contingencies.

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has existing right, contingent or otherwise, to be secured
by) a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person, and (h) all guarantees by such Person of Indebtedness of
others (other than guarantees of obligations of direct or indirect Subsidiaries
of such Person).

 

“Intercompany Loans”:  Loans, as defined in Annex X to the Pooling Agreement.

 

“Investor Certificates”:  as defined in Annex X to the Pooling Agreement.

 

“Judgment Currency”:  as defined in Section 18(f).

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Liquid Inventory”:  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

“Loan Purchase Date”: as defined in Annex X to the Pooling Agreement.

 

A-4

--------------------------------------------------------------------------------


 

“Multiemployer Plan”: with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and at least one Person other than the
Guarantor and the ERISA Affiliates or (b) was so maintained and in respect of
which the Guarantor or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Worth”:  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

“Notice Address”:

 

Agent:

 

ABN AMRO BANK N.V.

Agency Desk — Syndicated Loans (HQ 8042)

Attention: M. Meijer

Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands

 

PO Box 283, 1000 EA Amsterdam, The Netherlands

Telecopy No.: +31.20.628 69 85

 

 

 

Guarantor:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Premchand Kanneganti

Tel. No: (914) 684-3365

Telecopy No.: (914) 684-3283

 

“Obligor”: as defined in Annex X to the Pooling Agreement.

 

“OFAC”:  as defined in the definition of Anti-Terrorism Law.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

A-5

--------------------------------------------------------------------------------


 

“Permitted Secured Indebtedness”:  any Secured Indebtedness that:

 

(a) is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;

 

(b) is incurred or assumed solely for the purpose of financing all or any part
of the cost of constructing or acquiring Property, and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (b), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(c) is secured by Property existing prior to the acquisition of such Property or
the acquisition of any Subsidiary that is the owner of such Property and is not
incurred in contemplation of such acquisition and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (c), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(d) is owed by any Subsidiary to the Guarantor or any other Subsidiary;

 

(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;

 

(f) is incurred pursuant to the Finance Documents or Transaction Documents;

 

(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;

 

(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations under any agreement or arrangement related to the
opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or

 

A-6

--------------------------------------------------------------------------------


 

(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Pooling Agreement”: the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Inc., Bunge Management Services, Inc., as
servicer, and The Bank of New York Mellon, as trustee, and all amendments
thereof and supplements thereto.

 

“Potential Series 2003-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2003-1
Early Amortization Event.

 

“Property”: any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.

 

“Purchased Loan”: as defined in Annex X to the Pooling Agreement.

 

“Rating Agency”:  either one of (a) Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, or any successor thereto, or
(b) Moody’s Investors Service, Inc. or any successor thereto.

 

“Restricted Party”: any person listed:

 

(a)                                  in the Annex to the Executive Order;

 

(b)                                 on the “Specially Designated Nationals and
Blocked Persons” list maintained by OFAC; or

 

(c)                                  in any successor list to either of the
foregoing.

 

“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among the Sellers and Bunge Funding, Inc., as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents.

 

“Secured Indebtedness”: all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.

 

A-7

--------------------------------------------------------------------------------


 

“Sellers”: Bunge Finance Limited and Bunge Finance North America, Inc. and their
respective successors and permitted assigns and any additional Seller that
becomes a party to the Sale Agreement in accordance with the terms of the
Transaction Documents.

 

“Series 2003-1 VFC”: the Series 2003-1 VFC Certificate executed by Bunge
Funding, Inc. and authenticated by or on behalf of The Bank of New York Mellon,
as trustee.

 

“Single Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any of its ERISA Affiliates and no Person other than the Guarantor
and its ERISA Affiliates or (b) was so maintained and in respect of which the
Guarantor or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Total Tangible Assets”:  at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.

 

“Transaction Documents”: as defined in Annex X to the Pooling Agreement.

 

“Trust”: the Bunge Master Trust created by the Pooling Agreement.

 

“Trust Assets”: as defined in Annex X to the Pooling Agreement.

 

“UCC”: the Uniform Commercial Code, as amended, replaced or otherwise revised
from time to time, as in effect in any specified jurisdiction.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

A-8

--------------------------------------------------------------------------------